PROB 12B
Rev 08-18

                      UNITED STATES DISTRICT COURT
                                                FOR THE

                                 DISTRICT OF MONTANA

   REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION
                             WITH CONSENT OF THE OFFENDER
                                (Probation Form 49, Waiver of Hearing is Attached)


Name of Offender: Bruce Boone Wann                                   Docket Number: 0977 9:18CR00054-001


Name of Sentencing Judicial Officer:            THE HONORABLE DANA L. CHRISTENSEN
                                                UNITED STATES DISTRICT JUDGE


Date of Original Sentence: 04/12/2019

Original Offense: 18:922C.F; ILLEGAL TRANSFER OF FIREARMS,26:5861 D.F; UNLAWFUL TO
RECEIVE A FIREARM NOT REGISTERED,26:5861F.F; UNLAWFUL TO MAKE A FIREARM IN
VIOLATION,26:5861 F.F; UNLAWFUL TO MAKE A FIREARM IN VIOLATION

Original Sentence: 48 months custody, 36 months supervised release
Type of Supervision: Supervised Release                                          Date Supervision Commenced:


                                   PETITIONING THE COURT


r To extend the term of supervision for                  years, for a total term of          years.

^ To modify the Judgment by adding the following condition(s) ofsupervision:

    1.   Provide the Probation Office with access to any requested financial information.

   2.    The defendant shall submit his person, and any property, house, residence, office, vehicle,
         papers, computer, other electronic communications or data storage devices or media and
         effects to a search at any time, conducted by a U.S. Probation Officer at a reasonable time
         and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of
         a violation of a condition of release; failure to submit to a search may be grounds for
         revocation; the defendant shall warn any other residence that the premises may be subject
         to searches pursuant to this condition.

   3.    The defendant shall complete a sex offender assessment, as directed by the Probation
         Office. The defendant shall also pay any associated costs as directed by the Probation
         Office.


   4.    You shall consent to the United States Probation Office conducting periodic unannounced
         examinations of your computers or other electronic devices which may include retrieval
         and copying of all data from these devices. This also includes the removal ofsuch devices,
         if necessary, for the purpose ofconducting a more thorough inspection.
Request for Modifying the Conditions or Terms of Supervision
Name of Offender: Bruce Boone Wann
Page 2


                                         ** CAUSE **


On 04/12/2019, the defendant appeared for sentencing before THE HONORABLE DANA L.
CHRISTENSEN, UNITED STATES DISTRICT JUDGE, having pled guilty to the offenses of
18:922C.F; ILLEGAL TRANSFER OF FIREARMS, 26:5861D.F; UNLAWFUL TO RECEIVE A
FIREARM NOT REGISTERED, 26:5861F.F; UNLAWFUL TO MAKE A FIREARM IN VIOLATION,
26:5861 F.F; UNLAWFUL TO MAKE A FIREARM IN VIOLATION. The offense involved the
defendant being in possession of illegal firearms and a destructive device. The defendant was
sentenced to 48 months custody on each count, concurrent, followed by 3 years supervised release.

Through the Bureau of Prisons, the defendant submitted a supervised release plan to the U.S.
Probation Office in the Western District of Missouri. The defendant requested permission to reside
with his mother in Missouri upon his release. The U.S. Probation Office/Western Missouri
investigated and approved the defendant’s transfer, contingent upon him agreeing to the above
outlined additional special conditions. The defendant agreed to the proposed modification and
signed the attached waiver on June 30, 2020.




U.S. Probation Officer Recommendation:


I would respectfully ask the Court to approve the modification of conditions which would allow
the defendant to be supervised in Missouri where he has a family residence and support. Should
Your Honor agree with the recommendation, I have enclosed a copy of the Probation 49, Waiver
of Hearing to Modify Conditions of Supervision, where the defendant has voluntarily agreed to
modify their conditions. Counsel for the government and the defendant have been consulted and
neither party object to the modification.



 Respectfully Submitted

 By:               m.
         Derek Hart
         Supervising United States Probation
         Officer
         Date; 07/06/2020
Request for Modifying the Conditions or Terms of Supervision
Name of Offender: Bruce Boone Wann
Page 3




                                   ORDER OF COURT


i   The Extension of Supervision as Noted Above
^The Modification of Conditions as Noted Above
r No Action

1   Other




                                              Dana L Christensen

                                              United States District Judge

                                                  J n/w 5. 207^0
                                                       'f    i
                                                                   Date
PRipB 49
(3«9)

                                            United States District Court
                                           Western District of Missouri




                                    Waiver of Hearing to Modify Conditions
                        of Probation/Supervised Release or Extend Term of Supervision
           I have been advised and understand that ! am entitled by law to a hearing and assistance of counsel
be- ore any unfavorable change may be made in my Conditions of Probation and Supervised Release or my
pejiod of supervision being extended. By "assistance of counsel," I understand that I have the right to be
rep resented at the hearing by counsel of my own choosing if I am able to retain counsel. I also understand
tha  1 1 have the right to request the court to appoint counsel to represent me at such a hearing at no cost to
myself if i am not able to retain counsel of my own choosing.

        1 hereby voluntarily waive my statutory right to a hearing and to assistance of counsel, i also agree
to the following modification of my Conditions of Probation and Supervised Release or to the proposed
extension of my term of supervision:

           Provide the Probation Office with access to any requested financial information.

           The defendant shall submit his person, and any property', house, residence, office, vehicle,
           papers, computer, other electronic communication or data storage devices or media and
           effects to a search at any time, conducted by a U.S. Probation Officer at a reasonable time
           and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of
           a violation of a condition of release; failure to submit to a search may be grounds for
           revocation; the defendant shall warn any otlicr residents that the premises may be subject
         to searches pursuant to this condition.

         The defendant shall complete a sex offender assessment, as directed by the Probation
         Office. The defendant shall also pay any associated costs as directed by the Probation
           Office.


         You shall consent to the United States Probation Office conducting periodic unannounced
         examinations of your computers or other electronic devices Avhich may include retrieval
         and copying of all data from these devices. This also includes the removal of such devices,
         if necessary’, for the purpo.se of conducting a more thorough inspection.

Wi    ness:                                               Signed:

                                                                       Probationer or Supervised Releasee
                                                                                 Bruce Boone Wann



                                                 June 30, 2020
                                                       Date
